DETAILED ACTION
This Office Action is in response to the amendment filed on November 27, 2020. Claims 1-13 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
“Near eye display" in claim 10 is interpreted to include displays that are held or worn very close to the eye, e.g., HMDs that are mounted on helmets or headgear or are contained in glasses and goggles (see Application Specification at 3:26-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0077049 (“Bohn”) in view of the level of skill in the art.
With respect to claim 1, Bohn discloses the invention substantially as claimed, including 
An apparatus comprising:
a light modulator positioned to receive light of a first range of wavelengths and generate an image beam therefrom, wherein the light modulator is further positioned to receive light of a second range of wavelengths and generate a probe beam therefrom (see Figs. 5A-5B, item 506, 508, 510, 512, ¶¶27, 40-42, 59, 63-65, 68-69, 72, showing and describing a series of elements, i.e., light modulator, that receive visible and IR light from source 504, i.e., a first range of wavelengths and a second range of wavelengths), and which may generate an image and infrared beam for tracking respectively therefrom, i.e., image beam and a probe beam respectively);
one or more light guides (see Fig. 5A, item 112, ¶¶49, 62, 68, showing and describing a wave guide, i.e., a light guide) comprising:
one or more in-coupling areas (see Fig. 5A, items 527 and 524, ¶¶68-69, showing and describing that item 112 includes one or more collimating lenses and a grating that in-couple the image and IR illumination into the waveguide, i.e., in-coupling areas), and 
one or more out-coupling areas (see Fig. 5A, items 525 and 526, and ¶¶69-70, showing and describing stacked gratings 525 and 526 which direct infrared and visible light, respectively, out of the waveguide, i.e., out-coupling areas); 
wherein the one or more in-coupling areas are configured to receive and in-couple the image beam and the probe beam into the one or more light guides (see Fig. 5A, items 527, 524, ¶¶68-69, describing that the collimating lenses and grating serve to in-couple the image and IR illumination into the waveguide, i.e., in-coupling areas receive and in-couple the image beam and the probe beam into the light guide);
wherein the one or more out-coupling areas are configured to out-couple, from the one or more light guides: 
the image beam to a user’s eye for user viewing  (see Fig. 5A, item 526, ¶¶6, 27, 70, showing and describing stacked grating 526 which directs visible light, i.e., the image beam, to a user’s eye out of the waveguide, i.e., out-couple from the light guide, for user viewing), and 
the probe beam to the user’s eye for detection of reflection therefrom (see Abstract, Fig. 5A, item 525, ¶¶6, 26-27, 49, 70, showing and describing stacked grating 525, i.e., out-coupling area, which directs infrared light, i.e., a probe beam, out of the waveguide toward the user’s eye to track the eye using reflections therefrom, i.e., out-coupling areas that out-couple the probe beam to a user’s eye for detection of reflection therefrom); and
wherein the apparatus further comprises:
a detector configured to detect reflections of the probe beam (see Fig. 5A, item 518, ¶¶68, 71, 79, describing an infrared sensor to sense reflected IR illumination, i.e., detector configured to detect reflections of the probe beam)
a controller to determine a user's gaze based on the detected reflected probe beam (see Fig. 1, item 4, ¶74, describing a processing unit 4 and that the system may send the data from the received reflected IR to the processing unit for gaze determination, i.e., controller to determine the user’s gaze based on the reflected beams); and
one or more of a light source operable to generate simultaneously the light of the first range of wavelengths and the light of the second range of wavelengths (see Abstract, Figs. 5A-5B, 6A, 6C, items 504 and 505, ¶¶4, 59, 62-66, 73, showing and describing an illumination/light source which may generate both infrared and visible light, i.e., operable to generate the light of the first and second ranges of wavelengths – one of ordinary skill in the art would have understood, at the time of filing, that this system was arranged with the ability to simultaneously generate the light - see details below);
Bohn does not explicitly state that the IR and visible light are generated “simultaneously”, however, it describes that the light sources may be driven such that the light output is directed to a “beam combiner” which combines both IR and visible light (see ¶¶65, 80). One of ordinary skill in the art at the time of filing would have understood that in order to “combine” 2 types of light beams, those beams must be output at the same time, i.e., simultaneously. Accordingly, it would have been obvious to such a person to modify the Bohn reference to describe the IR and visible light generation as “simultaneous”. Accordingly, Bohn in view of the level of skill in the art discloses all the elements of claim 1. 
With respect to claim 4, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. Bohn additionally discloses:
further comprising a reflector configured to further reflect the reflected probe beam to the detector (see Fig. 5A, items 511/512, 514, ¶¶68-69, 71, describing and showing an optical elements/selective filters (e.g., hot mirrors) for reflecting the IR illumination/reflected probe beam to the sensor 518/detector). 
With respect to claim 5, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. Bohn additionally discloses:
wherein the light of the first range of wavelengths comprises visible light and the light of the second range of wavelengths comprises infrared light (see citations and arguments with respect to claim 1 above, describing the generation of visible and IR light). 
With respect to claim 6, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. Bohn additionally discloses:
further comprising a selectively controllable filter to selectively filter one of: the light of the first range of wavelengths and the light of the second range of wavelengths (see Bohn ¶¶27, 39, 41, 43-48, describing the use of filters to direct and/or selectively block light of the first or second wavelength).
With respect to claim 7, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. Bohn additionally discloses:
further comprising a light source configured to generate sequentially the light of the first range of wavelengths and the light of the second range of wavelengths (see ¶80, describing that light sources 568 may generate/drive the IR and visible light sources in sequence, i.e., sequentially).
With respect to claim 8, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. Bohn additionally discloses:
wherein the one or more in-coupling element areas and one or more out-coupling element areas are comprised in a single light guide (see Fig. 5A, showing items 524-527, i.e., incoupling and out-coupling elements comprised in waveguide 112, i.e., in a single light guide). 
With respect to claim 10, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. Bohn additionally discloses:
wherein the apparatus is configured for use as a near eye display and a gaze tracker (see Abstract, describing that the system is used for a near-eye display device including eye tracking, i.e., gaze tracking). 
With respect to claim 11, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. Bohn additionally discloses:
where the in-coupling areas and out-coupling areas are diffractive elements respectively (see ¶¶69-70, describing that the gratings 524-526 diffract the visible/IR light, i.e., the in-coupling and out-coupling areas are diffractive element areas). 
With respect to claim 12, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. Bohn additionally discloses:
A module comprising the apparatus of claim 1 (see Figs. 1, 5A, showing and describing that the apparatus described with respect to claim 1, including optics 14, may be included in a larger module). 
With respect to claim 13, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. Bohn additionally discloses:
A device comprising the apparatus of claim 1, wherein the device is configured for at least one of:
portable use, wearable use, head mountable use, wireless communications (see Abstract, Fig. 1, ¶56, describing that the system may be used as a wearable/portable/head-mountable glasses display device that uses wireless communications). 
Claim Rejections - 35 USC § 103
Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn in view of U.S. Patent No. 8,360,578 (“Nummela”).
With respect to claim 2, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. 
Bohn does not explicitly disclose wherein the light modulator is further configured to: control a pattern, shape and/or size of the probe beam; and/or dynamically vary a pattern of the probe beam.
However, in the same field of endeavor Nummela discloses that it was known in these types of systems to use a beam expander to expand emitted beams: 
wherein the light modulator is further configured to:
control a pattern, shape and/or size of the probe beam; and/or dynamically vary a pattern of the probe beam (see Nummela 8:11-22, 8:51-52, 11:14-21, describing that that it was known for light modulators to expand the width of collimated beams, i.e., the shape and/or size of the beam may be controlled, to allow freedom of movement of the tracker and implementation of wide beams). 
Nummela discloses the benefits of allowing the light modulator to control the shape/size of the probe beam by expanding it (see 11:14-21, describing that by doing so, the tracker is allowed freedom of movement and the implementation of wide beams). At the time of filing, one of ordinary skill would have been familiar with the need for a wide beam and freedom of movement when tracking the eye, would have understood that such features allow for quicker tracking of a larger area and have understood that, as evidenced by Nummela, in order to achieve wide, freely moving beams in the system of Bohn to allow for quicker tracking of a larger area, enabling the light modulator to control the shape/size of the probe beam in the system of Bohn would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such control, as taught by Nummela, in the display/tracking system of Bohn in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include light modulator control of the shape/size of the probe beam in the display/tracking system of Bohn as taught by Nummela.
With respect to claim 3, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. 
Bohn does not explicitly disclose further comprising a controller to modify the probe beam dependent upon the detection of the reflected probe beam.
However, in the same field of endeavor Nummela discloses that it was known to, based on the eye tracking system’s detection of the reflected probe beam, modify the direction of the probe beam: 
further comprising a controller to modify the probe beam dependent upon the detection of the reflected probe beam (see Nummela 11:55-61, describing that it was known for the tracker device to change the direction of the IR beam, i.e., the probe beam may be modified, based on image analysis from the imaging unit indicating that a user has moved his/her head, i.e., dependent upon the detection of the reflected probe beam). 
Bohn discloses tracking of the eye, but does not explicitly detail what such tracking is used for by its display system. At the time of filing, one of ordinary skill would have been familiar with eye tracking systems and have understood that, as evidenced by Nummela, one way in which such tracking may be used is as feedback in order to modify the IR beam direction for further/quicker tracking. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include a controller to receive such eye location feedback, as taught by Nummela, in the display/tracking system of Bohn in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a controller to modify the probe beam dependent upon the detection of the reflected probe beam in the display/tracking system of Bohn as taught by Nummela.
With respect to claim 9, Bohn discloses the invention substantially as claimed. As described above Bohn in view of the level of skill in the art discloses all the elements of independent claim 1. 
Bohn does not explicitly disclose wherein the one or more light guides is configured as an exit pupil expander.
However, in the same field of endeavor Nummela discloses that it was known to configure the light guide as an exit pupil expander: 
wherein the one or more light guides is configured as an exit pupil expander (see Nummela 8:12-54, describing that it was known for light guides, e.g., diffractive beam expanders, to expand beams of collimated light beams such that the beam output by the display system is wider than the beam input to the display system, allowing the user to view a displayed virtual image at a great or infinite distance, i.e., they may be configured as an exit pupil expanders). 
At the time of filing, one of ordinary skill would have been familiar with the potential configurations of light guides, like the light guide of Bohn, and have understood that, as evidenced by Nummela, the light guide may be configured as an exit pupil expander, namely expanding the beams such that the beam output by the display, i.e., exit pupil, is greatly expanded, in order that a user may view a displayed virtual image at a great or infinite distance. One of skill would have understood that in a near-eye display system, allowing for the view at a great or infinite distance is important to creating a real-world view in a display only a very small distance from the viewer’s eye. Accordingly, one of 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an exit pupil expander light guide in the display/tracking system of Bohn as taught by Nummela.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.